NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 PAUL GORDON WHITMORE,                           No. 16-55264

                   Plaintiff-Appellant,          D.C. No. 3:14-cv-02949-DMS-
                                                 BGS
   v.

 JEFFERY DORT, Asst. District Attorney,          MEMORANDUM*
 SD County; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Southern District of California
                      Dana M. Sabraw, District Judge, Presiding

                           Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        California state prisoner Paul Gordon Whitmore appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process violations arising from his conviction and sentence. We have jurisdiction



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)). We

may affirm on any ground supported by the record, Cigna Prop. & Cas. Ins. Co. v.

Polaris Pictures Corp., 159 F.3d 412, 418 (9th Cir. 1998), and we affirm.

      To the extent that success on Whitmore’s due process claims would

necessarily imply the invalidity of his conviction or sentence, the district court

properly concluded that Whitmore’s action is Heck-barred because Whitmore

failed to allege facts demonstrating that his conviction or sentence has been

invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

      To the extent that success on Whitmore’s due process claims would not

necessarily imply the invalidity of his conviction or sentence, dismissal of

Whitmore’s due process claims was proper because Whitmore failed to allege facts

sufficient to show any cognizable injury. See Long v. County of Los Angeles, 442

F.3d 1178, 1185 (9th Cir. 2006) (“To state a claim under § 1983, a plaintiff must

allege . . . that a right secured by the Constitution or laws of the United States was

violated[.]”); Wright v. Riveland, 219 F.3d 905, 913 (9th Cir. 2000) (setting forth

elements of a procedural due process claim).

      AFFIRMED.




                                           2                                    16-55264